Title: [Nicholas P. Trist] to James Madison, 18 February 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dr. Sir,
                            
                            
                                
                                    
                                
                                Feb. 18. 30.
                            
                        
                        
                        In putting up the enclosed for yourself, I take the liberty of adding three packets for the Orange Ct. House
                            post=office. This I do in the conviction that; from the nature of the packets, it is no abuse of your frank, and that the
                            liberty will be excusable in your eyes.
                        Ritchie’s conduct on the occasion has been most inexcusable. His notes to the
                            friend in Richmond whom I had charged with the business put him completely in my power, as a reckless partizan: but I
                            shall make no use of them.
                        He has observed a cautious silence on the subject, except in one instance where he ventured incidentally to
                            advert to my piece as being inconsistent. I have made this the subject of a letter to the
                            Enquirer, asking it to point out the inconsistency. There is also an address on the subject in the Advocate of this week
                            (unless Ritchie has anticipated me, & put a stopper there too) and several pieces lying in Richmond from the
                            absence of the friend to whom they were enclosed.
                        I have thus unintentionally involved myself in a sea of scribbling which I do not see how to get out of,
                            without allowing the last word to what I deem to be downright villainy.
                        
                        
                            
                                
                            
                        
                    